DETAILED ACTION
	In response to the Amendment filed on 10/27/21, claims 1-8 and newly added claims 9 and 10 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated
by Osada et al. (US Pub No. 2015/0175379 A1).
	Regarding Claim 1, Osada et al. discloses a supply portion (49) supplying a
medium;
	a transporter (comprising 91 and M10, see [0067], [0169]) transporting the
medium supplied from the supply portion;
	a contact portion (90, [0067]) with which a tip of the medium transported by the
transporter in a transport direction is brought into contact (i.e. the tip is brought into
contact with 90 and wherein the medium is transported by 91 while this contact is
maintained as in Fig. 15A to 15B. The claim does not require the transporter to create
the contact by driving the tip against the contact portion);
	a stacker (40) on which the medium brought into contact with the contact portion
is stacked; and

	the transporter includes a gripper (91) configured to move in an extending
direction of the stacker (along lengthwise direction of 40) to grip the tip of the medium
(Fig. 12B).
	Osada et al further discloses the contact portion (i.e. regulating member 90/90a) to be separate from the transporter/gripper (i.e. moving member 91) as per [0066-0067] (i.e. “the regulating member and moving member may be separately provided”). 
	Regarding Claim 2, Osada et al. discloses that the transporter grips, by the
gripper, the medium positioned in a range where a feeding force of the supply portion
applies and moves the medium toward the contact portion (leading end of the medium
is driven to 90 by 49 in its feeding force range, see [0116], [0126], [0127] and is gripped
by 91 as in Fig. 13A).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the
base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject
matter: None of the prior art of record shows the region in which the transporter
transports the medium to not overlap with the region in which the medium is stacked
(Claims 3-5). The prior art also does not show the transporter movements as claimed,
wherein particularly it moves toward the contact portion (i.e. is independent of it) (Claim
6). The prior art also does not show the device as claimed with saddle stitch processing


Claims 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows the region in which the transporter transports the medium to not overlap with the region in which the medium is stacked (Claim 9). The prior art also does not show the transporter movements as claimed, wherein particularly it moves toward the contact portion (i.e. is independent of it) (Claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In response to Applicant’s argument that “However, paragraph 67 of Osada states “The stopper section 90 as the regulating member for regulating the leading end of the paper sheet also serves as a moving member for moving the paper sheet by means of a gripper 91.” Thus, the element 90 is a transporter and is a contact portion, which is different from what is not recited in claim 1 where the transporter and the contact portion are separate. Thus, the contact portion 240 of the current invention is quite different from the alleged contact portion 90.”, it is noted that as per the Claim 1 rejection above, paragraph 67 of Osada also states that the regulating member and moving member may be separately provided. Furthermore, “separate” merely requires 
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osada et al. (US Pub No. 2015/0174941 A1) discloses an adhesive application
device using grippers to transport sheets and adjust position of the stacked sheets.
Shimizu et al. (US Pub No. 2009/0212485 A1) discloses a transporter/gripper
106 but does not show it to transport a medium in the transport direction.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        November 24, 2021